Cooper, C. J.,
delivered the opinion of the court.
In the year 1889, Wm. H. Rice, a resident of this state, took out a policy of insurance for the sum of two thousand dollars upon his own life, payable to himself, his executors, administrators or assigns. He died in February, 1892, in Sunflower county, and soon thereafter the appellee, Smith, was by the chancery court of that county appointed as administrator of his estate. Early in March, Smith, as such administrator, collected the amount due on the policy, the greater part of which sum yet remains in his hands. Section 1261, code 1880, is as follows: “The amount of any life insurance policy, not exceeding ten thousand dollars upon any one life, shall inure to the party or parties named as the beneficiaries thereof, freed from all liability for the debts of the person paying the premiums thereon. ’ ’ JBy a law passed on April 1, 1892, entitled, “An act to secure the heirs of deceased persons the proceeds of any life insurance policy,” it was provided that, “ the proceeds of any life insur-’ anee policy, to the amount of five thousand dollars, when such policy is payable to the executors or administrators of such deceased person, shall inure to the benefit of the heirs of the deceased, in the same manner as other property, which said proceeds of any such policy, to the amount of five thousand dollars, shall be exempt from all legal process for the debts of the deceased. ’ ’
“Sec. 2. That the proceeds of all such policies now in the hands of executors or administrators shall inure to the benefit of the heirs of such deceased person as herein provided; but if the life of such deceased person was insured for any sum, payable to his heirs, the amount collected shall be deducted from the amount payable to his estate, so as to leave five thousand-dollars only exempt as aforesaid.”
In November, 1893, the appellants, who are the heirs at law of William H. Rice, exhibited their bill in this cause against ' Smith, the administrator, claiming that, by virtue of the code provision, the proceeds of the policy were exempt at the time *46of the death of Rice; or, if mistaken in this, then that became exempt from the death of the decedent by the act of April 1, 1892. The administrator demurred to the bill, and, from a decree sustaining the demurrer and dismissing the bill, the complainants appeal.
The proceeds of the policy were not exempt under the code provision. The decedent himself was the beneficiary of the policy, and his administrator, as his representative, holds the proceeds just as the decedent would have done if the terms of the policy had been such that it should mature during his life. The code did not exempt the proceeds of the policy from the debts of the beneficiary. Yale v. McLaurin, 66 Miss., 461.
The second section of the act of 1892 is palpably violative of § 16, constitution 1890, by which it is declared that Cl ex post facto laws, or laws impairing the obligations of contracts, shall not be passed.” Lessley v. Phipps, 49 Miss., 790; Musgrove v. Railroad Co., 50 Ib., 677; Johnson v. Fletcher, 54 Ib., 628.

Affirmed-